SUMMARY ORDER
On September 29, 2003, plaintiffs filed, pro se, a complaint in the United States District Court for the Eastern District of New York alleging that defendant violated plaintiffs’ federally protected civil rights. Defendant filed its answer on October 17, 2003. In a Memorandum and Order dated November 17, 2003, the District Court dismissed, sua sponte, the complaint for failure to state a claim upon which relief could be granted because, as is stated in the complaint, Appellee is a “private corporation.” Plaintiffs now appeal that order.
We agree that the complaint fails to assert a cognizable claim for violation of federal civil rights by a state actor. We have reviewed plaintiffs’ additional arguments on appeal and find that each of them is without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.